Exhibit 10.1

THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS
THATARE BINDING, PLEASE READ IT IN FULL BEFORE YOU
SIGN IT.












EMPLOYMENT AGREEMENT
AND
CONFIDENTIAL INFORMATION, ASSIGNMENT OF INVENTIONS
AND NON-COMPETITION AGREEMENT








BETWEEN




CRAIG THOMSON, of 4787 Amblewood Drive,
Victoria, BC  V8Y 2S2


AND




BEANSTREAM INTERNET COMMERCE INC., of
302-2659 Douglas St, Victoria, BC  V8T 4M3








--------------------------------------------------------------------------------





EMPLOYMENT AGREEMENT
AND
CONFIDENTIAL INFORMATION, ASSIGNMENT OF INVENTIONS
AND NON-COMPETITION AGREEMENT


This Agreement is effective as of  1 December, 2006  (the "Effective Date")


BETWEEN:
BEANSTREAM INTERNET COMMERCE INC., of
302-2659 Douglas St, Victoria, BC  V8T 4M3


(“Beanstream”)


AND:
CRAIG THOMSON, of 4787 Amblewood Drive,
Victoria, BC  V8Y 2S2


(the “Employee”)


BACKGROUND


 
(A)
Beanstream wishes to retain the services of the Employee as its President and
CEO, and the Employee agrees to provide such services to Beanstream based upon
the terms and conditions set out in this Agreement.



 
(B)
The Employee acknowledges and recognizes:



 
(i)
that Beanstream is engaged in the business of supplying electronic payment
processing, risk management and authentication services;



 
(ii)
the importance of protecting Beanstream’s rights to inventions, discoveries,
ideas and Confidential Information as defined in this agreement, and any other
intellectual property rights; and



 

 
AGREEMENT



THEREFORE in consideration of the employment of the Employee and for other good
and valuable consideration which both parties acknowledge is sufficient,
Beanstream and the Employee agree as follows:


 
1
DEFINITIONS



 
1.1
In this Agreement the following words and phrases shall have the following
meanings:



 
(a)
"Confidential Information" shall mean all information which is of a confidential
or secret nature and which is related to the processing of electronic payments,
risk management as it relates to the processing of these payments and electronic
authentication services and related processes of Beanstream without limitation
includes information relating to Beanstream’s operations, methods of doing
business, research and development, formulae, specifications, methods,
processes, trade secrets, computer programs, algorithms, finances and other
information of a confidential or secret nature but which information does not
include (when so proven):



 
(i)
information:



 
(A)
that is within the public domain at the date of its disclosure to the Employee
by Beanstream, or which thereafter enters the public domain through no fault of
the Employee (but only after it becomes part of the public domain),

 
(B)
which the Employee can establish was already known to the Employee at the date
of its disclosure to the Employee by Beanstream and is not then subject to any
third party confidential restrictions;

 
(C)
which, following disclosure by Beanstream to the Employee, is received by the
Employee from a third party who the Employee had no reason to believe had
obtained that information unlawfully from Beanstream; and



 
(ii)
the general skills and general experience of the Employee gained during the
Employee's employment with Beanstream, which the Employee can establish that the
Employee could reasonably have been expected to acquire from another company.



The Employee and Beanstream agree that the burden of proving that information,
skills or experience are not Confidential Information shall be on the party
asserting such exclusion.


-1-

--------------------------------------------------------------------------------


 
 
(b)
"Duties" are defined in section 2.2;



 
(c)
"Employment' is defined in section 2. 1;



 
(d)
"Effective Date" shall mean that date as defined on page 1;



 
(e)
"Innovations" shall:



 
(i)
mean any and all patents, trademarks, trade names, logos, industrial designs,
trade secrets, computer programs, algorithms, processes, formulae, data,
specialized know-how, improvements, innovations (whether patented or not) and
specialized techniques, developed or produced, in all or in part, in the course
the Employee's employment with Beanstream, including those Innovations which
relate to, or result from, the actual or anticipated business, work, research,
or investigations of Beanstream, or in any way result from the use of
Beanstream's premises or property; and



 
(ii)
not include any information which is proven (by the party asserting such
exclusion) to be information which would be excepted from the definition of
Confidential Information;



 
 (f)
"Public Domain" shall:



 
(i)
mean readily accessible to the public in a written publication including over
the internet and other forms of media



 
(g)
"Salary" is defined in section 3. 1; and



 
(h)
"Territory" shall mean the geographical areas of the United States and Canada
such geographical areas exist at the date of execution of this Agreement.



2
EMPLOYMENT



 
2.1
Beanstream hereby employs the Employee from the Effective Date on the terms and
conditions set out herein, and the Employee accepts such employment (the
"Employment").



 
2.2
The duties and responsibilities of the Employee shall be those designated by
Beanstream from time to time and shall include those detailed in the attached
Schedule "A" (the "Duties").



 
2.3
The Employee:



 
(a)
shall, at all times, perform the Duties in a professional manner and at the
location as designated by Beanstream from time to time; and



 
(b)
hereby represents and warrants that the Employee has the necessary skills and
qualifications to complete the Duties at a level of expertise and diligence
which Beanstream could reasonably expect from an employee completing similar
duties,and in particular warrants the accuracy and truth of the representations
contained in the Employee's written job application, resume, or curriculum
vitae.



-2-

--------------------------------------------------------------------------------


 
3
COMPENSATION



3.1
Provided the Employee's Employment with Beanstream has not been terminated,
Beanstream shall pay the Employee a base annual salary of $135,000.00 dollars
for full-time employment (the "Salary"), commencing on the Effective Date.

 
3.2
The Salary will be paid in bi-weekly instalments on those dates as designated by
Beanstream as payments dates.



3.3
The Employee shall be entitled to participate in the Company group benefits
plan. Beanstream may, in its sole and absolute discretion, alter this plan or
change insurance carriers.



3.4
The Employee shall be entitled to such vacation time as is agreed to from time
to time by the Employee and Beanstream as being reasonable having regard to the
Employee's Duties under this Agreement. Vacation time shall be 15 days per year
not including statutory holidays.



3.5
The Employee will be reimbursed for reasonable expense incurred during the
course of conducting business for Beanstream. It is agreed that Beanstream will
have the final authority to determine the proportion of the Employee's expenses
to be reimbursed.



3.6
The Employee shall be eligible for participation in the Beanstream Stock Option
Plan.



3.7
The Employee shall be entitled to an annual bonus of up to 35% of the base
annual salary upon achievement of agreed upon milestones. These milestones shall
be determined annually by the Board of Directors in its sole and absolute
discretion.



4
CONFIDENTIAL INFORMATION TO BE KEPT IN CONFIDENCE



4.1
The Employee acknowledges that the Confidential Information is a special,
valuable, and unique proprietary asset of Beanstream and Beanstream acknowledges
that the Confidential Information is largely the result of the work of the
Employee, either directly or through supervision and direction of other
employees.  It is therefore agreed that, during employment and for a period of
six months after the employment has ended, the Employee shall.



 
(a)
keep in confidence all Confidential Information,

 
(b)
not directly or indirectly use the Confidential Information, and

 
(c)
not directly or indirectly disclose any Confidential Information to any person
or entity;except in the course of performing duties as an employee of Beanstream
and with the written consent of Beanstream.  It is further agreed that following
a one year period after the employment has ended, the Employee shall owe no
duties to Beanstream beyond those arising out of those patents, trade marks,
industrial designs, copyrights owned or registered in favour of Beanstream,



4.2
During the Employment, the Employee shall abide by Beanstream's policies and
regulations, as established from time to time by the management team, for the
protection of the Confidential Information.

 

 
-3-

--------------------------------------------------------------------------------


 
4.3
This prohibition against the Employee's disclosure of Confidential Information
includes, but is not limited to, disclosing the fact that any similarity exists
between the Confidential Information and the information independently developed
by another person or entity, and the Employee understands that such similarity
does not excuse the Employee from abiding by the Employee's obligations under
this Agreement.



5
INNOVATIONS PROPERTY OF BEANSTREAM



5.1
The Employee.



 
(a)
acknowledges and agrees that all Innovations, including all domestic and foreign
intellectual property rights associated with the Innovations, shall be the sole
property of Beanstream (or any other entity designated by Beanstream);

 
 
      (b)
hereby;



 
(i)
assigns to Beanstream, the Employee's entire right, title and interest in and to
all Innovations., and

 
(ii)
waives any moral rights which may have accrued to the Employee; and



 
(c)
shall:



 
(i)
co-operate and assist Beanstream, at Beanstream expense, to obtain and maintain
for Beanstream's benefit, patents or other forms of intellectual property
protection, all of which intellectual property rights shall belong to
Beanstream;



 
(ii)
execute (or cause to be executed) all documentation as reasonably requested by
Beanstream to give effect to this Agreement; and



 
(iii)
make and maintain adequate and current written records in the form of notes,
sketches, drawings or reports relating to the Innovations, which records shall
be, and remain the property of, and available to, Beanstream at all times and be
returned to Beanstream upon termination of the Employment except where there is
a joint patent or letter of invention.



6
NON-COMPETITION AND NON-SOLICITATION



6.1           During the period of the Employment by Beanstream and for a period
of one year after any termination of the Employment, the Employee shall,
not.without the prior written consent of Beanstream, directly or indirectly do
any one or more of the following in the Territory:


 
(a)
be retained or employed by, engaged in, assist in any way, or have a financial
or other interest in, any business or other entity whose business is, in any
way, electronic payment processing, risk management as it relates to this
processing, electronic authentication services; or payment risk management
services.



 
(b)
solicit, entice or persuade any:



 
(i)
customer, client, or industry or marketing partner, to cease doing business with
Beanstream or to do business with any competitor of Beanstream or



 
(ii)
employee, consultant or other retained person of Beanstream to terminate with
Beanstream.

 
 
-4-

--------------------------------------------------------------------------------



 
6.2
The Employee and Beanstream agree and confirm that:



 
(a)
the provisions of this non-competition and non-solicitation covenant are:



 
(i)
necessary and fundamental for the protection of Beanstream's business; and



 
(ii)
are reasonable for the parties and are not an absolute restriction on the future
ability of the Employee to be employed or conduct business;



 
(b)
although Beanstream's business is global in nature, the non-competition and non
solicitation covenant has been reduced to the smaller territory of the Territory
and that no smaller territory or shorter time period of restriction would be
adequate or reasonable to protect Beanstream ; and



6.3
Provided that the Employee continues to comply with the confidentiality
obligations of this Agreement, nothing in this Agreement shall prevent the
Employee from:



 
(a)
holding, as a passive investor, up to 10% of the outstanding publicly traded
shares (or other securities) of any class of any competitive corporation; or



 
(b)
after any termination of the Employment, being employed, directly or indirectly,
by any company which is not in competition with Beanstream.



6.4
Subject to subsection 6.5, if the Employee is in doubt as to what activities or
entitles would be considered to be in contravention of this non-competition and
non-solicitation section, the Employee may request consent from Beanstream to
engage in a specific activity or with a certain entity and, without limiting the
discretion of Beanstream for the purpose of granting consent, Beanstream may
grant consent if the Employee proves to Beanstream that the products offered by
the other business or entity do not, or the entity itself does not, directly or
indirectly, compete with Beanstream's products, or with Beanstream, and such
products do not have similar functional or performance specifications to
Beanstream's products.



6.5
Consent to engage in a specific activity or with a specific entity shall not be
considered to be consent to engage in any other activity or with any other
entity, unless additional consent is obtained from Beanstream by the Employee.



6.6
The Employee acknowledges that nothing in this non-competition and
non-solicitation section shall limit, in any way, the Employee's obligations of
confidentiality under this Agreement.

 
 

 
-5-

--------------------------------------------------------------------------------


 
7
EMPLOYEE BOUND BY SEPARATE COVENANTS



7.1
The Employee and Beanstream agree that the intent of the non-competition and
non-solicitation obligations in this Agreement shall be construed as a series of
separate covenants, one for each province, state, territory and region of the
Territory (individually called a "Separate Covenant", and collectively called
the "Separate Covenants").



7.2
Except for geographical coverage, each Separate Covenant shall be deemed to
contain identical provisions, including duration.



7.3
Each of the parties acknowledges and agrees that the Separate Covenants (and the
time and territorial restrictions therein) are reasonably required for the
protection of Beanstream and enable the Employee to be employed.



7.4
If in any judicial proceeding (or other similar proceeding), a Court of
competent jurisdiction (or other governing body) shall refuse to enforce any one
or more of the Separate Covenants (or any part thereof), then such unenforceable
covenant (or part thereof) shall be deemed eliminated from this Agreement only
for the purpose of those proceedings and only to the extent necessary to permit
the remaining Separate Covenants (or portions thereof) to be enforced.



7.5
Without limiting section 7.4, but for clarification, in the event that the
provisions of this non-competition and non-solicitation clause should ever be
determined by a Court (or other similar proceeding) to exceed the time
limitations permitted by applicable law, then such provisions shall be reformed
to extend to the maximum time permitted by such determining Court and applicable
laws applied by such Court.



7.6
Beanstream and the Employee agree that any modification to this Agreement by a
Court (or other governing body) with respect to territorial or time limitation
shall not be considered to be a "re-drafting" of this agreement, but merely an
interpretation of the explicit terms of this Agreement which show the intent of
the parties.  Further, any such modification or interpretation by such a Court
shall only apply within the jurisdiction of such Court.



8
TRADEMARKS



8.1
Unless otherwise agreed to in writing between Beanstream and the Employee, the
Employee shall not make any written use of or reference to Beanstream's name or
trademarks (or any name under which Beanstream does business) for any marketing,
public relations, advertising, display or other business purpose or make any use
of Beanstream's facilities for any activity unrelated to the express business
purposes and interests of Beanstream under this Agreement, without the prior
written consent of Beanstream, which consent may be withheld or granted in
Beanstream's sole and absolute discretion.

 
 
-6-

--------------------------------------------------------------------------------



 
9
TERMINATION



9.1
The Employment under this Agreement may be terminated by the Employee or by
Beanstream, at any time, upon notice in writing to the other party, provided
that such notice complies with the then existent statutory notice requirements
in British Columbia,



9.2
The Employee and Beanstream acknowledge that the Employment may be terminated
pursuant to this Agreement but any such termination shall not terminate this
Agreement.  For clarification, but without limitation, the Employee acknowledges
that Sections 4, 5, 6, 7, 8, 10, 11, and 12 of this Agreement remain binding on
the Employee upon any termination of the Employment.



9.3
Notwithstanding section 9.1, if Beanstream gives the Employee notice of
termination without cause, Beanstream hereby agrees to pay to the Employee an
amount equal to six months of the then existing annual salary of the Employee,
regardless of the amount of notice actually given to the employee pursuant to
statute and regardless of the amount of time worked by the Employee after such
notice is so given by Beanstream, except in the case of a merger or acquisition
of Beanstream in which case the equivalent of one year of their existing salary
should be paid in lieu of notice.  The Employee hereby agrees that any amount
due and payable to the Employee pursuant to section 9.1 shall be included, and
not in addition, to the amount payable pursuant to this section 9.3.



10
RETURN MATERIALS AT TERMINATION



10.1
In the event of any termination of this Employment the Employee shall:



 
(a)
promptly deliver to Beanstream, all documents, data, records, and other
information relating in any way to the Employee's employment, including all
Confidential Information; and



 
(b)
not retain any documents or data, or any reproduction or excerpt of any
documents or data, containing or pertaining to any Confidential Information.



11           INJUNCTION


11.1
The Employee agrees that:



 
(a)
it would be difficult to measure damage to Beanstream from any breach by the
Employee of the promises set forth in sections 4, 5, 6, 7, 8, 10, and 12 herein;



 
(b)
the injury to Beanstream from any such breach would be impossible to calculate;
and



 
(c)
that money damages would therefore be inadequate remedy for such breach.



11.2
Accordingly, the Employee agrees that if the Employee breaches any provisions of
sections 4, 5, 6, 7, 8, 10, and 12, Beanstream shall be entitled, in addition to
all other remedies it may have, to an injunction or other appropriate order to
remain any breach or continuation of such breach by the Employee, without
Beanstream being required to show or prove any actual damage sustained by
Beanstream.

 
 
-7-

--------------------------------------------------------------------------------



 
12
COMMON LAW OBLIGATIONS OF CONFIDENTIALITY



12.1
Nothing in this Agreement shall restrict the duty imposed on the Employee by
common law to maintain the confidentiality of the Confidential Information.



13
GENERAL



13.1
Beanstream shall be entitled to make any deductions from the Salary, which
Beanstream is obliged to make pursuant to the Income Tax Act (Canada) (or other
similar legislation) prior to paying the Employee the Salary.  Beanstream will
forward any amount so deducted to the appropriate government authority.



13.2
If any provision of this Agreement is wholly or partially declared unenforceable
by a Court of competent jurisdiction, for any reason, such unenforceability
shall not affect the enforceability of the balance of this Agreement, and all
provisions of this Agreement shall, if alternative interpretations are
applicable, be construed as to preserve the enforceability hereof, and such
unenforceable provision (or part thereof) shall be unenforceable only to the
extent determined by such Court and only in the jurisdiction of such Court.



13.3
The obligations under this Agreement shall be binding upon the Employee whether
or not the Employee's employment is terminated for any reason and whether or not
for cause.



13.4
This Agreement constitute the entire agreement of the parties, including the
terms with respect to Employee's confidentiality and non-disclosure obligations,
and shall only be altered by mutual written agreement of the parties.



13.5
This Agreement shall be effective from the commencement of the, Employee's
employment notwithstanding the date of the execution of this Agreement.



This Agreement shall be governed in accordance with the laws of British Columbia
and the federal laws of Canada applicable therein, and all disputes under this
Agreement shall be held in a Court of competent jurisdiction in Victoria,
British Columbia.


14.
SALE OR REDEMPTION OF SHARES



14.1
In the event that the employment of the Employee is terminated by Beanstream,
the Employee may, by notice in writing to Beanstream, elect to sell all or any
part of the shares held by the Employee, and if such election is made by the
Employee, Beanstream will purchase the shares, on the following terms and
conditions:



 
(a)
The Employee shall make his election to sell within three months of receiving
notice of termination.



 
(b)
Beanstream shall purchase the shares at the price for which shares were last
sold from Treasury.



 
(c)
The Employee shall surrender the share certificates on completion of the
purchase by Beanstream.

 

 
-8-

--------------------------------------------------------------------------------


The Employee acknowledges that the Employee:


 
(a)
has had time to review this Agreement;



 
(b)
fully understands the contents of this Agreement; and



 
(c)
has had the opportunity of obtaining legal advice concerning the
Agreement's   interpretation and effect on the Employee.




In witness whereof, the parties execute this Agreement effective the Effective
Date,





 
BEANSTREAM INTERNET COMMERCE INC.
     
PER: Craig Thomson
     
December 1, 2006
 
DATE OF EXECUTION
     
/s/ Craig Thomson
 
SIGNATURE OF EMPLOYEE
     
December 1, 2006
 
DATE
     
Chris Koide
WITNESS AS TO THE SIGNATURE OF THE EMPLOYEE
WITNESS
   
Chris Koide
 
NAME
     
2210 Woodhouse Rd.
 
ADDRESS
 
Victoria BC    V8R 2M7
     





-9-

--------------------------------------------------------------------------------





APPENDIX A
Job Description


The role of the CEO is to implement the strategic goals of the organization. The
CEO is to provide direction and leadership toward the achievement of the
organization’s philosophy, mission, strategy, and its annual goals and
objectives.


The CEO reports to the Board of Directors and is responsible for the following
major functions:


 
1.
Board administration and support. The CEO supports operations and administration
of the Board by advising and informing Board members, interfacing between Board
and staff, and supporting the Board’s evaluation of the CEO.



 
2.
Program, product and service delivery. The CEO oversees design, marketing,
promotion, delivery and quality of programs and services offered by the Company.



 
3.
Financial, tax, risk and facilities management. The CEO recommends a strategic
plan for yearly Board approval and prudently manages the organizations resources
within those guidelines and current laws and regulations.



 
4.
Human resources management. The CEO effectively manages the human resources of
the organization according to Company policies and procedures that fully conform
to BC laws and regulations.



 
5.
Community and public relations. The CEO assures the organization and its
mission, programs, and services are consistently presented in a strong, positive
image to relevant stakeholders.





--------------------------------------------------------------------------------


